DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach adjusting a voltage applied to a first ion lens of a plurality of ion lenses in a mass spectrometer, so that a detection sensitivity for an ion having a predetermined mass-to-charge ratio satisfies a previously specified requirement; and applying, to a second ion lens which is one of the plurality of ion lenses except the first ion lens, a voltage at which a change in the ion detection sensitivity with respect to the voltage applied to the second ion lens is within a previously specified range, as required by independent claims 1 and 3.
Okumura, et al (U.S. Patent 8,866,077 B2) teaches maximizing the detection efficiency of a mass spectrometer by optimizing the aperture size of an ion lens, but does not teach adjusting a voltage applied to a first ion lens of a plurality of ion lenses in a mass spectrometer, so that a detection sensitivity for an ion having a predetermined mass-to-charge ratio satisfies a previously specified requirement; and applying, to a second ion lens which is one of the plurality of ion lenses except the first ion lens, a voltage at which a change in the ion detection sensitivity with respect to the voltage applied to the second ion lens is within a previously specified range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        11 February 2021